IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

       ALUMINUMSOURCE, LLC,                              )
                                                         )
                              Plaintiff,                 )
                                                         )    C.A. No.: N18C-07-231 EMD CCLD
                      v.                                 )
                                                         )
       LLFLEX, LLC,                                      )
                                                         )
                              Defendant.                 )


                      Upon Plaintiff’s Motion to Amend Its Complaint Pursuant to
                            Superior Court Civil Rule 15(a) and/or 15(b)
                              GRANTED in part and DENIED in part

          Upon consideration of the Court’s opinion issued on January 21, 2021 (the “Opinion”);1

Plaintiff’s Motion to Amend Its Complaint Pursuant to Superior Court Civil Rule 15(a) and/or

15(b) (the “Motion”) filed by Plaintiff AluminumSource, LLC (“Aluminum”); LLFlex, LLC’s

Memorandum of Law in Opposition to Granting Plaintiff Leave to Amend Count I of the

Amended Complaint (the “Opposition”) filed by LLFlex, LLC (“LLFlex”); the [Proposed]

Second Amended Complaint filed by Aluminum; the letter, dated March 2, 2021, from Benjamin

A. Smyth to the Honorable Eric M. Davis; arguments made by Aluminum and LLFlex regarding

the Motion; the entire docket of this civil proceeding,

          1.       The standard of review on a motion for leave to file an amended complaint is

well-settled. Superior Court Civil Rule 15(a) provides that for second or more amendments to a

complaint, “a party may amend the party's pleading only by leave of court or by written consent

of the adverse party…and leave shall be freely given when justice so requires.”2 Delaware



1
    AluminumSource, LLC v. LLFlex, LLC, 2021 WL 211142 (Del. Super. Jan. 21, 2021).
2
    Super. Ct. Civ. R. 15(a).
Courts generally grant motions to amend liberally, but it is not automatic.3 The Court may deny

an amendment when there is evidence of undue delay, bad faith, or dilatory motive on part of the

movant, repeated failure to cure deficiencies, or prejudice.4 The Court also considers the

proposed amendment’s impact on a scheduled trial date.5

         2.      In Count I of the Amended Complaint, Aluminum asserted a fraudulent

inducement claim. The Court granted summary judgment in favor of LLFlex on Count I. In the

Opinion, however, the Court ordered a status conference with the parties to address why Count I

could not be amended to conform with the facts developed in the litigation. The Court believed

that LLFlex had notice that Aluminum’s contention that LLFlex breached Section 2.4, but that

Aluminum alleged the breach in the form of a fraudulent inducement claim instead of a breach of

contract claim. The Court felt an amended breach of contract claim could be put before a fact

finder without further discovery.

         3.      Aluminum filed the Motion. LLFlex opposed the Motion, arguing that

amendment would visit prejudice on LLFlex. LLFlex also contended that, as amended,

Aluminum did not assert a breach of contract claim but was seeking arbitration under Section

2.4. LLFlex provided affidavits that indicated that an additional 13 depositions would need to be

taken.

         4.      The Court has reviewed the [Proposed] Second Amend Complaint. The Court

finds that Aluminum made minor changes to the Amended Complaint, mostly by deleting

misrepresentations allegations and adding “intentional” breach allegations.6 The Court notes




3
  See, e.g., Sokol Holdings, Inc. v. Dorsey & Whitney, LLP, 2010 WL 59930, at *2 (Del. Super. Feb. 19, 2010)
(Parkins, J.).
4
  Hess v. Carmine, 396 A.2d 173, 177 (Del. Super. 1978).
5
  See, e.g., Spady v. Keen, 2006 WL 2559853, at *3 (Del. Super. Aug. 25, 2006) (Silverman, J.).
6
  See [Proposed] Second Amended Complaint at ¶¶ 87-89.

                                                        2
that Aluminum alleges no new substantive facts—i.e., the facts relied upon in the amended

paragraphs are contained in the Amended Complaint.7

        5.      The Court finds that the [Proposed] Second Amended Complaint meets the

Court’s expectations when it issued the Opinion. Moreover, the Court finds that is no evidence

of undue delay, bad faith, or dilatory motive on part of Aluminum. LLFlex argues prejudice.

The Court has trouble with LLFlex’s position on this point. The [Proposed] Second Amended

Complaint pled no new facts. The argument that Court I was a breach of contract claim was

raised in this case from the outset. Moreover, the elements of breach of contract are more

straightforward than those of fraudulent inducement.

        6.      The Court finds cause exists to grant the Motion. The Court, however, will strike

Aluminum’s claim for punitive damages. In Delaware, a party may not recover punitive

damages for breach of contract unless the conduct also amounts independently to a tort.8 The

exceptions to this general rule are limited to: (i) breach of a contract to marry; (ii) failure of a

public monopoly to discharge its obligations to the public; (iii) breach of a fiduciary duty; (iv)

breach accompanied by fraudulent conduct; and (v) bad faith refusal by an insurer to settle a

claim.9 Through the Opinion, the Court disposed of Aluminum’s tort claim. Aluminum uses

words like “bad faith breaches” of contract but such allegations, at best, demonstrate an

intentional breach and not conduct that amounts independently to a tort.

        7.      The Court will grant LLFlex the right to an additional deposition of any expert

that Aluminum intends to rely upon at trial for its breach of contract claim, including on the issue




7
  See, e.g., [Proposed] Second Amended Complaint at ¶¶ 81-82.
8
  See E.I. DuPont de Nemours and Co. v. Pressman, 679 A.2d 436, 445 (Del. 1996)
9
  See id. at 446.

                                                      3
of damages. LLFlex may also take an additional Civil Rule 30(b)(6) deposition of an Aluminum

representative so long as the issues relate to Count I as a breach of contract claim.

IT IS SO ORDERED

Dated: May 19, 2021
Wilmington, Delaware

                                                      /s/ Eric M. Davis
                                                      Eric M. Davis, Judge

cc: File&ServeXpress




                                                  4